Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Regarding claim 1, Steiner US 20190109728 teaches a method for generating a schedule for the transmission of time-triggered, TT, messages ([0006]) in a network comprising a TTEthernet or TSN network ([0011]), wherein the network comprises components comprising nodes and starcouplers (abstract), wherein the components of said network communicate time-triggered messages ([0006]) according to said schedule and based on a global,
network-wide time, and wherein said components communicate rate-constrained, RC messages ([0011, 0016]), wherein for each of said RC messages real-time requirements are provided ([0006]), wherein the method comprises the steps of

Step 1: setting the transmission time of all TT messages which are communicated in the network ([0006]), and


Step 3: the schedule based on the transmission times retrieved in Step 2, or executing Step 2 again in case that not ail real-time requirements or not all real-time requirements for the defined RC messages are fulfilled.

Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/Primary Examiner, Art Unit 2476